November 25, 2008 Mr. Chris White, Branch Chief United States Securities and Exchange Commission Mail Stop Washington, D.C. 20549 Re:Victory Energy Corporation Form 10-KSB/A for the fiscal year ended December 31, 2007 Filed April 18, 2008 – File No. 2-76219-NY Dear Mr. White, This letter is in response to your correspondence of October 15, 2008. The letters keys our responses to your comments and provides requested information as follows: Form 10-KSB/A for year ended December 31, 2007 1. We have reconsidered your comments about our September 3, 2008 response and agree that management’s failure to provide its report on internal control over financial reporting as of the December 31, 2007 rendered our conclusion that disclosure controls and procedures are not effective in our original filing of the Form 10KSB/A As such, we have filed our amended Form 10-KSB/A as of November 25, 2008 that states management’s revised conclusion regarding the lack of effectiveness of our disclosure controls and procedures. Going forward, in order to mitigate this lack of effectiveness in our disclosure controls and procedures, the company has retained a chief financial officer effective November 15, 2008 who is responsible, among other items, to improve internal controls over financial reporting and disclosure controls and procedures.The Company has also retained an independent internal control consulting firm that will assist the company develop a corporate governance structure that includes establishing corporate governance principles, policies and guidelines. Form 10-Q for the period ended March 31, 2008 1. We apologize that our previous response to your September 3, 2008 letter was unclear. The following narrative describes the timeline of these transactions and addresses your specific questions. We have also attached supporting documentation to further clarify these transactions. Timeline: December 3, 2007 – Victory Energy entered into an agreement to acquire from Universal Energy Resources a 50% working interest in and 74% net royalty interest in six wells located on Adams Ranches, Crockett County, Texas. The Term Lease Assignment of Oil & Gas Lease is attached as Attachment A. December 27, 2007 – Victory Energy entered into an agreement (the “Fund Agreement”) with James Capital Energy, LLC. The purpose of the agreement is for James Capital Energy, LLC (“James Capital”) to arrange funding for drilling all of Victory Energy’s (the “Company”) wells on the Adams-Baggett Ranch in Crockett County, Texas. The terms of the Fund Agreement, among other terms, provides up to $3,800,000 to the Company for its purchase of six (6) producing wells on the property. In consideration of James Capital providing this round of funding to the Company, the Company agrees to sell to James Capital 59 of the 74% net royalty interest that the Company has secured on the 6 wells. Under the terms of the Fund Agreement, James -1- Mr. Chris White November 25, 2008 Timeline (continued) Capital’s share of the net royalty interest will be reduced from 59 of the 74% to 49 of the 74% upon James Capital receiving full payment of its $3.8 million investment in the form of royalties. The Fund Agreement is attached as Attachment B. The Fund Agreement also provides funding for the Company to drill an additional 10 wells on the property. The consideration to be paid by the Company to James Capital for this funding of the drilling program is the transfer of 44 of the 74% net royalty interest that the Company has secured for these additional 10 wells.
